     Case 2:20-cv-01040-APG-VCF Document 29 Filed 10/26/20 Page 1 of 2




1    Deverie J. Christensen
     Nevada State Bar No. 6596
2    Phillip C. Thompson
     Nevada State Bar No. 12114
3    JACKSON LEWIS P.C.
     300 S. Fourth Street, Suite 900
4    Las Vegas, Nevada 89101
     Tel: (702) 921-2460
5    Email: deverie.christensen@jacksonlewis.com
             phillip.thompson@jacksonlewis.com
6
     Attorneys for Defendant
7    UNLV Medicine

8                                 UNITED STATES DISTRICT COURT

9                                       DISTRICT OF NEVADA

10   MARIA ARREDONDO

11                  Plaintiff,                          Case No. 2:20-cv-01040- APG-VCF

12           vs.

13   UNLV MEDICINE, a nonprofit corporation;
     DOES 1 through 10; ROE ENTITIES 11                 STIPULATION AND ORDER FOR
14   through 20, inclusive jointly and severally,       DISMISSAL WITH PREJUDICE

15                  Defendants.

16
17
18          IT IS HEREBY STIPULATED AND AGREED by and between the parties and respective
19   counsel, that the above-entitled case be dismissed with prejudice, each party to bear its own
20   ///
21   ///
22   ///
23
24
25
26
27
28
     Case 2:20-cv-01040-APG-VCF Document 29 Filed 10/26/20 Page 2 of 2




1    attorneys’ fees and costs.

2             Dated this 26th day of October, 2020.
3
      RICHARD HARRIS LAW FIRM                             JACKSON LEWIS P.C.
4
5
      /s/ Burke Huber                                     /s/ Deverie J. Christensen
6     Richard Harris, Bar No. 505                         Deverie J. Christensen, Bar No. 6596
      Benjamin Cloward, Bar No. 11087                     Phillip C. Thompson, Bar No. 12114
7     Burke Huber, Bar No. 10902                          300 S. Fourth Street, Ste. 900
      801 S. Fourth Street                                Las Vegas, Nevada 89101
8     Las Vegas, Nevada 89101                             Attorneys for Defendant
      Attorney for Plaintiff
9
10
11
12
                                                  ORDER
13
14                                                IT IS SO ORDERED:

15
16
17
                                                  United States District Judge
18
19
                                                          October 26, 2020
                                                  Dated: _________________________
20
     4842-2697-1341, v. 1
21
22
23
24
25
26
27
28

                                                      2
